ORDER

PER CURIAM.
AND NOW, this 28th day of July 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
a. Whether the decision of the Commonwealth Court removing John Mi-siewicz from his elected position as school board director is contrary to prior decisions of this Court which hold that (1) clear proof of a mandatory statutory duty is required before an elected school board member can be removed from office pursuant to 24 P.S. § 3-318 and (2) a finding that an elected school board member discharged his duties in a careless, unwise or negligent manner is insufficient to support an action for removal from office.